        Case 4:19-cv-04816 Document 1-3 Filed on 12/11/19 in TXSD Page 1 of 7                           5/8/2019 1:39 PM
                                                                            Marilyn Burgess - District Clerk Harris County
                                                                                                 Envelope No. 33406353
                                                                                                      By: Justin Fitzgerald
                                                                                                 Filed: 5/8/2019 1:39 PM



                                    CAUSE NO. 2018-52342

  BHARGAVI RUMANDLA AND                          §                IN THE DISTRICT COURT
  SITEJA KAKUMANU
  Plaintiffs                                     §
                                                 §




                                                                              k
  vs.                                            §                055th JUDICIAL DISTRICT




                                                                           ler
                                                 §
  JOHN ANTHONY KHALSA AND                        §




                                                                        tC
  PROGRESSIVE COUNTY MUTUAL                      §                HARRIS COUNTY, TEXAS




                                                                    ric
  INSURANCE COMPANY
       Defendants




                                                                 ist
                                                              sD
                       PLAINTIFFS’ FIRST AMENDED PETITION
                          AND REQUEST FOR DISCLOSURE




                                                           es
TO THE HONORABLE JUDGE OF SAID COURT:


                                                        rg
                                                     Bu
         COMES NOW, BHARGAVI RUMANDLA AND SITEJA KAKUMANU, hereinafter
                                                  n
called Plaintiffs, complaining of and about JOHN ANTHONY KHALSA and PROGRESSIVE
                                               ily
                                            ar


COUNTY MUTUAL INSURANCE COMPANY, hereinafter called Defendants, and for cause of
                                        M




action show unto the Court the following:
                                      of
                                   e




                         I. DISCOVERY CONTROL PLAN LEVEL
                               ffic




         1.    Plaintiffs intend that discovery be conducted under Discovery Level II.
                          y O




                                II. PARTIES AND SERVICE
                       op
                    C




         2.    Plaintiff, BHARGAVI RUMANDLA, is an Individual whose address is 15000 Park
                 ial




Row, Apt. 725 Houston, TX 77084. The last three digits of her social security number are 303.
              fic




         3.    Plaintiff, SITEJA KAKUMANU, is an Individual whose address is 7938 N. Glen
              of
         Un




Dr., Apt. 2074 Irving, TX 75063. The last three digits of her social security number are 234.

         4.    Defendant, JOHN ANTHONY KHALSA, is an Individual who is a resident of

Texas. Said Defendant was previously served on December 24, 2018.

         5.    Defendant PROGRESSIVE COUNTY MUTUAL INSURANCE COMPANY a

Corporation based in Texas, is organized under the laws of the State of Texas, and service of

                                         EXHIBIT "C"
     Case 4:19-cv-04816 Document 1-3 Filed on 12/11/19 in TXSD Page 2 of 7



process on the Defendant may be effected pursuant to section 5.201 of the Texas Business

Organizations Code, by serving the registered agent of the corporation, C T Corporation System,

1999 Bryan Street, Suite 900, Dallas, Texas 75201.

                              III. JURISDICTION AND VENUE




                                                                                k
                                                                             ler
       6.      The subject matter in controversy is within the jurisdictional limits of this court.




                                                                          tC
       7.      This court has jurisdiction over the parties because Defendant, JOHN ANTHONY




                                                                      ric
KHALSA, is a Texas resident.




                                                                   ist
                                                                sD
       8.      This court has jurisdiction over Defendant, PROGRESSIVE COUNTY MUTUAL




                                                            es
INSURANCE, because said PROGRESSIVE COUNTY MUTUAL INSURANCE purposefully



                                                         rg
availed itself of the privilege of conducting activities in the state of Texas and established
                                                      Bu
minimum contacts sufficient to confer jurisdiction over said Defendant, and the assumption of
                                                     n
                                                ily

jurisdiction over Defendant will not offend traditional notions of fair play and substantial justice
                                             ar
                                         M




and is consistent with the constitutional requirements of due process.
                                       of




       9.      Plaintiffs would show that PROGRESSIVE COUNTY MUTUAL INSURANCE
                                    e
                                ffic




had continuous and systematic contacts with the state of Texas sufficient to establish general
                            O




jurisdiction over said Defendant.
                          y
                       op




       10.     Plaintiffs would also show that the cause of action arose from or relates to the
                    C




contacts of PROGRESSIVE COUNTY MUTUAL INSURANCE to the state of Texas, thereby
                 ial
              fic




conferring specific jurisdiction with respect to said Defendants.
         of




       11.     Venue in Harris County is proper in this cause under Section 1952.110(2) of the
       Un




Texas Insurance Code because the accident occurred in said county.

                                            IV. FACTS

       12.     On or about August 11, 2017, a motor vehicle accident involving Plaintiffs and

                                                 2
     Case 4:19-cv-04816 Document 1-3 Filed on 12/11/19 in TXSD Page 3 of 7



Defendant’s insured Prince K. Maduekewe occurred when John Anthony Khalsa negligently

collided his motor vehicle into the motor vehicle being driven by Defendant’s insured.

       13.     As a direct and proximate cause of the accident, Plaintiffs sustained bodily injuries

                        V. PLAINTIFFS’ CLAIM OF NEGLIGENCE




                                                                                k
                           AGAINST JOHN ANTHONY KHALSA




                                                                             ler
       14.     Defendant had a duty to exercise the degree of care that a person of ordinary




                                                                          tC
                                                                      ric
prudence would use to avoid harm to others under circumstances similar to those described herein.




                                                                   ist
       15.     Plaintiffs’ injuries were proximately caused by Defendant's negligent, careless and




                                                                sD
reckless disregard of said duty.




                                                            es
       16.     The negligent, careless and reckless disregard of duty of Defendant consisted of,


                                                           rg
                                                     Bu
but is not limited to, the following acts and omissions:
                                                     n
               A.      In that Defendant failed to keep a proper lookout for Plaintiffs’ safety that
                                                ily

                       would have been maintained by a person of ordinary prudence under the
                                             ar


                       same or similar circumstances;
                                          M




               B.      In that Defendant failed to yield as a person of prudent care would have
                                       of




                       done;
                                    e
                                   ffic




               C.      In that Defendant failed to turn his motor vehicle in an effort to avoid the
                       collision complained of;
                           y O




               D.      In that Defendant failed to operate a motor vehicle as a person using
                        op




                       ordinary prudent care would have done;
                     C




               E.      In that Defendant failed to maintain a clear and reasonable distance between
                    ial




                       Plaintiff's motor vehicle and Defendant's motor vehicle which would permit
              fic




                       Defendant to bring his motor vehicle to a safe stop without colliding into
                       Plaintiff's motor vehicle;
         of
       Un




               F.      In that Defendant failed to keep such distance away from Plaintiffs’ motor
                       vehicle as a person using ordinary prudent care would have done;

               G.      In that Defendant was operating his motor vehicle at a rate of speed which
                       was greater than that would have been operated by a person of ordinary
                       prudence under the same or similar circumstances; and

                                                 3
     Case 4:19-cv-04816 Document 1-3 Filed on 12/11/19 in TXSD Page 4 of 7




               H.      In that Defendant failed to apply his brakes to his motor vehicle in a timely
                       and prudent manner and/or wholly failed to apply his brakes in order to
                       avoid the collision in question.

               VI. CLAIM FOR UNDERINSURED/UNINSURED BENEFITS

               On August 11, 2017, the date of the accident, Defendant’s insured was covered by




                                                                                k
       17.




                                                                             ler
insurance issued by Defendant, policy number 0371913587101, issued for dates that include the




                                                                          tC
                                                                      ric
date of said accident. This policy included coverage for underinsured/uninsured motorists.




                                                                   ist
Plaintiffs are valid "covered persons" under this policy as passengers of the insured.




                                                                sD
       18.     Defendant was timely informed of the accident and that Plaintiffs intended to make




                                                            es
a claim under underinsured benefits in a letter dated September 19, 2017. Plaintiffs took reasonable


                                                         rg
                                                      Bu
steps after the loss to restore themselves back to health by obtaining and receiving medical
                                                     n
attention and treatment.
                                                ily
                                             ar


       19.     Plaintiffs sought recovery for bodily injuries sustained from John Anthony Khalsa.
                                          M




Any recovery was insufficient to compensate Plaintiffs. The policy limits of John Anthony Khalsa
                                       of
                                    e




are less than the limit of liability stated in the underinsured coverage of the policy of Defendant’s
                                ffic




insured, and are not sufficient to cover Plaintiffs’ medical expenses and compensate them for their
                           y O




pain and suffering. Plaintiffs hereby seeks recovery for injuries and property damage under
                        op
                    C




underinsured/ uninsured coverage.
                 ial
              fic




               VII. DAMAGES FOR PLAINTIFF BHARGAVI RUMANDLA
         of




       20.     As a direct and proximate result of the occurrence made the basis of this lawsuit,
       Un




Plaintiff BHARGAVI RUMANDLA, was caused to suffer serious bodily injuries, and to incur the

following damages for which Plaintiff seeks monetary relief of over $1,000,000.00 but not more

than $10,000,000.00:

                                                 4
     Case 4:19-cv-04816 Document 1-3 Filed on 12/11/19 in TXSD Page 5 of 7



              A.       Reasonable medical care and expenses in the past. These expenses were
                       incurred by Plaintiff, Bhargavi Rumandla for the necessary care and
                       treatment of the injuries resulting from the accident and/or the aggravation
                       of prior injuries and such charges are reasonable and were usual and
                       customary charges for such services at the time and place provided;

              B.       Reasonable and necessary medical care and expenses which will in all




                                                                                  k
                       reasonable probability be incurred in the future;




                                                                               ler
              C.       Physical pain and suffering in the past;




                                                                            tC
                                                                        ric
              D.       Physical pain and suffering in the future;




                                                                     ist
              E.       Loss of earnings in the past;




                                                                  sD
              F.       Loss of earning capacity which will, in all probability, be incurred in the




                                                            es
                       future;



                                                         rg
              G.       Loss of Household Services in the past;
                                                       Bu
              H.       Loss of Household Services in the future;
                                                     n
                                               ily

              I.       Mental anguish in the past; and
                                             ar
                                         M




              J.       Mental anguish in the future.
                                      of




             VIII. DAMAGES FOR PLAINTIFF BHARGAVI RUMANDLA
                                    e
                                ffic




       21.    As a direct and proximate result of the occurrence made the basis of this lawsuit,
                            O




Plaintiff SITEJA KAKUMANU, was caused to suffer serious bodily injuries, and to incur the
                          y
                       op




following damages for which Plaintiff seeks monetary relief of over $1,000,000.00 but not more
                    C




than $10,000,000.00:
                   ial
             fic




              A.       Reasonable medical care and expenses in the past. These expenses were
                       incurred by Plaintiff, Siteja Kakuman for the necessary care and treatment
         of




                       of the injuries resulting from the accident and/or the aggravation of prior
       Un




                       injuries and such charges are reasonable and were usual and customary
                       charges for such services at the time and place provided;

              B.       Reasonable and necessary medical care and expenses which will in all
                       reasonable probability be incurred in the future;


                                                 5
     Case 4:19-cv-04816 Document 1-3 Filed on 12/11/19 in TXSD Page 6 of 7



               C.      Physical pain and suffering in the past;

               D.      Physical pain and suffering in the future;

               E.      Loss of earnings in the past;

               F.      Loss of earning capacity which will, in all probability, be incurred in the




                                                                                  k
                       future;




                                                                               ler
               G.      Loss of Household Services in the past;




                                                                            tC
                                                                        ric
               H.      Loss of Household Services in the future;




                                                                     ist
               I.      Mental anguish in the past; and




                                                                  sD
               J.      Mental anguish in the future.




                                                             es
                             IX. DEMAND FOR TRIAL BY JURY


                                                          rg
         22.                                           Bu
               Plaintiffs demand a jury trial and tenders the appropriate fee with this petition.
                                                      n
                              X. REQUEST FOR DISCLOSURE
                                                ily
                                              ar


         23.   Under Texas Rules of Civil Procedure 194, Plaintiffs request that Defendant
                                          M




disclose, within 50 days of the service of this request, the information or material described in rule
                                       of
                                     e




194.2.
                                ffic




                                           XI. PRAYER
                           y O




         WHEREFORE, PREMISES CONSIDERED, Plaintiffs, BHARGAVI RUMANDLA
                        op
                     C




AND SITEJA KAKUMANU, respectfully pray that the Defendant, JOHN ANTHONY KHALSA
                    ial




and Defendant, PROGRESSIVE COUNTY MUTUAL INSURANCE, be cited to appear and
               fic




answer herein, and that upon a final hearing of the cause, judgment be entered for the Plaintiffs
           of
         Un




against Defendant for damages in an amount within the jurisdictional limits of the Court; together

with pre-judgment interest (from the date of injury through the date of judgment) at the maximum

rate allowed by law; post-judgment interest at the legal rate, costs of court; and such other and


                                                  6
     Case 4:19-cv-04816 Document 1-3 Filed on 12/11/19 in TXSD Page 7 of 7



further relief to which the Plaintiff may be entitled at law or in equity.


                                               Respectfully submitted,

                                               Bergquist Law Firm




                                                                                 k
                                                                              ler
                                               By:




                                                                           tC
                                               Maddison West




                                                                       ric
                                               Texas Bar No. 24104633
                                               1333 West Loop S, Suite 1700




                                                                    ist
                                               Houston, Texas 77027




                                                                 sD
                                               Tel: (713) 655-8000
                                               Fax: (713) 739-0000




                                                              es
                                               mmw@bergquistlawfirm.com
                                               Attorney for Plaintiffs


                                                           rg
                                               SITEJA KAKUMANU AND BHARGAVI
                                               RUMANDLABu
                                                      n
                                                 ily
                                              ar
                                          M
                                        of
                                     e
                                 ffic
                           y O
                        op
                     C
                  ial
              fic
         of
       Un




                                                  7
